NO. 29482

                                                     Electronically Filed
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                     Supreme Court
                                                     29482
                                                     04-OCT-2010
      RODNEY MALCOLM FELTS, Petitioner/Plaintiff-Appellant,
                                                     09:01 AM
                                     vs.

        CANDIDA ABRIL FELTS, Respondent/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (FCD NO. 06-1-0242K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
              (By: Recktenwald, C.J., for the court1)

           Petitioner/Plaintiff-Appellant Rodney Malcolm Felts’s

application for writ of certiorari filed on August 18, 2010, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, October 4, 2010.

                                           FOR THE COURT:



                                           Chief Justice

John S. Carroll
on the application for
petitioner/plaintiff-
appellant.




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Ayabe in place of Moon, C.J., recused and retired.